Citation Nr: 0925932
Decision Date: 07/10/09	Archive Date: 09/03/09

DOCKET NO. 05-20 827                       DATE JUL 10 2009 
 
On appeal from the Department of Veterans Affairs Regional Office in Phoenix, Arizona
 
THE ISSUE 

Entitlement to an initial compensable evaluation for service-connected bilateral hearing loss. 

REPRESENTATION 

Appellant represented by: Disabled American Veterans 

WITNESS AT HEARING ON APPEAL 

Appellant 

ATTORNEY FOR THE BOARD 

Andrew Dubinsky, Associate Counsel 

INTRODUCTION 

The Veteran had active service from August 1970 to December 1972. 

This matter arises before the Board of Veterans' Appeals (Board) from a November 2004 rating decision of the Department of Veterans Affairs (V A) Regional Office (RO) in Phoenix, Arizona. 

In April 2008, the Veteran testified at a Travel Board hearing in front of the undersigned Veterans Law Judge. The transcript of the hearing has been reviewed and is associated with the claims file. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the appellant if further action is required. 

REMAND 

Although the Board sincerely regrets the additional delay, the Board finds that this case must again be remanded for further development in order to ensure compliance with previous remand directives. Stegall v. West, 11 Vet. App. 268 (1998). 

The Veteran seeks a higher disability evaluation for his service-connected bilateral hearing loss. The record reflects that the Veteran was granted service connection for bilateral hearing loss effective July 29,2004, based on the results of a November 2004 compensation and pension examination. The Veteran appealed this rating to the Board. However, before he was able to testify at a Travel Board hearing at the Phoenix RO, the Veteran failed to report for a scheduled April 2007 compensation and pension examination at the V A Medical Center in Phoenix. At the April 2008 Travel Board hearing, the Veteran testified that did not receive the RO's March 2007 letter notifying him of the compensation and pension examination because he owns multiple properties and the RO sent the letter to his Arizona home instead of the New Mexico home he was residing in at the time. The Veteran requested that the RO schedule him a new compensation and pension examination in 

- 2 - 

Albuquerque, New Mexico, and notify him of the appointment at his New Mexico address. The Board remanded the case to the AMC in May 2008 with instructions to afford the Veteran a compensation and pension examination at the VA Medical Center in Albuquerque. The remand also specifically directed the RO to notify the Veteran of the date of the examination "by sending a letter of notification to the New Mexico address provided by the [V]eteran in the April 2008 hearing transcript."
 
The record reflects that the next correspondence from VA to the Veteran was a letter from the Huntington, West Virginia, RO dated September 2008 informing the Veteran that he will be contacted about a compensation and pension examination at the VA medical facility nearest him. However, this letter was sent to a PO Box in Arizona. Similar letters were sent to the same Arizona address in October 2008 and December 2008. After sending the third letter, the Huntington RO noted that the Veteran failed to report for his examination. The AMC then issued a SSOC in April 2009 denying the Veteran's claim and stating that they could not consider evidence expected from the compensation and pension examination because the Veteran failed to report for said examination. The SSOC was also sent to the PO Box in Arizona. Neither the RO nor the AMC sent any correspondence to the New Mexico address provided by the Veteran at the Travel Board hearing despite the Board's request that notification be sent to that address. 

Accordingly, the case is REMANDED for the following action: 

 1. The Veteran should be afforded a VA audiological examination at the VA Medical Center in Albuquerque, New Mexico, to determine the current severity of his bilateral hearing loss. All indicated evaluations, studies, and tests deemed necessary should be accomplished and all findings reported in detail. The claims file should be made available for review in connection with the examination, and the examiner should note that the claims file was reviewed. The RO should appropriately notify the Veteran of the date of such examination by sending a 

- 3 - 

letter of notification to the New Mexico address provided by the Veteran in the April 2008 hearing transcript. 

The RO should also provide a copy of such notification in the record. 

2. The RO should then readjudicate the issue on appeal. If the determination remains unfavorable to the Veteran, the RO should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issue. An appropriate period of time should be allowed for response by the Veteran and his representative. Thereafter, the case should be returned to the Board for further appellate consideration, if in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008). 

John E. Ormond, Jr.  
Veterans Law Judge, Board of Veterans Appeals 

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. 

- 4- 

This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2008). 

- 5 - 




